United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2708
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Jessie J. Reams,                         *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: February 14, 2006
                                  Filed: February 21, 2006
                                   ___________

Before WOLLMAN, FAGG, and ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      After Jessie J. Reams threatened his roommate with a gun, police arrived and
found the gun in Reams’s pocket. Reams later pleaded guilty to being a felon in
possession of a firearm. Before sentencing, Reams filed a memorandum about the
presentence report (PSR) attaching a handwritten letter from his roommate, Keith
Leeper, explaining the circumstances of Reams’s possession. Reams also filed a
motion seeking to subpoena recordings of jailhouse telephone conversations between
himself and Leeper, and to present oral testimony at sentencing. The district court*

      *
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
issued an order stating it would not preclude Reams from presenting testimony about
the incident if he contended the facts and circumstances surrounding the incident were
relevant to sentencing. The court also stated, however, that Reams had not shown
cause for the issuance of any subpoena. During the sentencing hearing, the court
admitted all proffered exhibits. At the hearing’s conclusion, the court observed,
“While the circumstances of the defendant’s possession of the firearm are somewhat
different than the average case that we may see in court, I can’t say that the possession
is less serious than the average case that we see in court.” The court then sentenced
Reams within the applicable Guidelines range to thirty months in prison and three
years of supervised release.

       On appeal, Reams contends the district court committed error by denying his
subpoena request. Reams sought to obtain the recording to show the circumstances
surrounding his firearm possession. The recording was cumulative, however, because
the district court had received Leeper’s letter into evidence and the circumstances
surrounding Reams’s possession were essentially unchallenged. See United States v.
Wyman, 724 F.3d 684, 687 (8th Cir. 1984) (court may properly deny subpoena seeking
cumulative evidence). Thus, the district court did not abuse its discretion in denying
a subpoena.

      Reams also argues his post-Booker sentence is unreasonable. United States v.
Booker, 543 U.S. 220 (2005). We disagree. The court determined the applicable
advisory Guidelines range, considered and denied Reams’s motion for a downward
departure from the range, and imposed a sentence within the Guidelines range after
considering all the factors in 18 U.S.C. § 3553(a). See United States v. Vasquez, No.
05-1644, 2006 WL 47514, at * 4 (8th Cir. Jan. 11, 2006). The court considered the
circumstances surrounding Reams’s offense, as Ream desired, but concluded the
circumstances did not warrant lenity. Reams’s sentence is not unreasonable. See id.

      We thus affirm Reams’s sentence.
                     ______________________________



                                          -2-